Case 1:20-cv-00602-HYJ-SJB ECF No. 24, PageID.201 Filed 12/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

THOMAS FRANKLIN MULLINS,

               Plaintiff,                           Case No. 1:20-cv-602

v.                                                  Honorable Hala Y. Jarbou

GRETCHEN WHITMER, et al.,

            Defendants.
____________________________/

                                            ORDER

        On November 24, 2020, Magistrate Judge Sally J. Berens issued a Report and

Recommendation (R&R) (ECF No. 23) recommending that Defendants’ motion to dismiss (ECF

No. 15) be granted, that this case be dismissed, and that Plaintiff’s motion for summary judgment

(ECF No. 17) be denied. The R&R was duly served on the parties. No objections have been filed,

and the deadline for doing so expired on December 8, 2020. On review, the Court concludes that

the R&R correctly analyzes the issues and makes a sound recommendation. Accordingly:

        IT IS ORDERED that the R&R (ECF No. 23) is APPROVED and ADOPTED as the

opinion of the Court.

        IT IS FURTHER ORDERED that Defendants’ motion to dismiss (ECF No. 15) is

GRANTED and that this case is DISMISSED.

        IT IS FURTHER ORDERED that Plaintiff’s motion for summary judgment (ECF No.

17) is DENIED.

        A judgment will enter in accordance with this Order.

Date:     December 16, 2020                          /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE
